Citation Nr: 1728254	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  09-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Navy from January 1967 to December 1972.  He died in March 2004, and the appellant is his surviving spouse.  She submitted a claim for VA dependency and indemnity compensation (DIC) benefits in March 2004.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2011 the appellant testified before the undersigned Veterans Law Judge at a travel Board hearing.  A copy of the transcript is of record.

The Board most recently remanded this matter in May 2015 to effectuate a joint motion for remand ordered by the Court of Appeals for Veterans Claims (Court).  It has now returned for adjudication.


FINDINGS OF FACT

1. The Veteran died in March 2004 due to multiple myeloma and acute renal failure.

2. The Veteran's previously granted service-connected disability did not cause or contribute materially or substantially to the Veteran's death, nor was the cause of death otherwise related to service including by exposure to ionizing radiation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

To establish service connection for death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  To be considered the cause of death it must be the immediate or underlying cause or be etiologically related.  38 C.F.R. § 3.312(b).  To be considered a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for the cause of death may be warranted where the cause of the Veteran's death should have been service-connected.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third Shedden element is through continuity of symptomatology if the disability qualifies as a chronic disease under 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b).

A "radiation-exposed veteran" may be presumptively service connected for any of a number of enumerated diseases.  38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is one who participated in a "radiation-risk activity," which is defined to mean (1) the onsite participation at a test, or within six months of the test, involving the atmospheric detonation of a nuclear device; (2) occupation of Hiroshima or Nagasaki during World War II; or (3) the presence at other certain specified sites not applicable hear.  38 C.F.R. § 3.309(d)(3).

If the requirements for presumptive service connection are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).  Multiple myeloma is a form of cancer listed under 38 C.F.R. § 3.311(b)(2)(xv).  

When (1) the Veteran has been exposed to ionizing radiation; (2) the Veteran subsequently develops a "radiogenic" disease; and (3) the disease first manifests five years or more after exposure, the claim will be referred to the Under  Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).  The Under Secretary for Benefits shall consider the claim and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. § 3.311(c).  The medical advisor determines whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service exposure.  38 C.F.R. § 3.311(c)(1).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran's service included attendance at the Naval Nuclear Power School in Bainbridge, Maryland, as well as the Nuclear Power Training Unit (NPTU) in Idaho Falls, Idaho in 1968.  The Veteran's radiation exposure was measured during service at the NPTU and recorded in a DD Form 1141.  The form indicates that the Veteran's exposure for each period was 0.00 rem and total lifetime exposure was 0.00 rem.  He thereafter served as a machinist aboard non-nuclear surface vessels.  The Veteran's claims file also indicated that he had a post-service career as a locomotive engineer and brakeman in the employ of Southern Pacific Transport Company.  

The earliest clinical signs of myeloma were recorded in private medical records from October 2000.  A diagnosis of cancer was made in November 2000.  The medical records reported a history of ionizing radiation exposure from working in proximity to a nuclear reactor, but they did not include an explicit or implicit opinion linking the myeloma to his reported history.  

The Veteran passed away in March 2004 at the age of fifty six.  The cause of death, as listed on the death certificate, was multiple myeloma with progression to plasma cell leukemia also associated with renal failure.  At the time of death, the certifying physician determined that the Veteran's multiple myeloma onset thirty nine months prior to his death and renal failure onset ten days prior to his death.  The death certificate identified renal failure as secondary to the Veteran's multiple myeloma.  

At the time of his death, the Veteran was service connected for bilateral hearing loss, which was rated as non-compensable.  The Veteran was not service connected for any other disability.  

In a January 2008 letter from the Navy Environmental Health Center stated that the Veteran was potentially exposed to radiation at NPTU, I. F. Idaho from June 1968 to October 1968 and was monitored and recorded a dose of 00.000 rem.

The Veteran's widow testified in March 2011 that the Veteran worked on nuclear reactors in Idaho Falls, Idaho, and that she believed the radiation records had been tampered with.

A March 2011 letter from a fellow sailor that claimed to personally know the Veteran and trained at the NPTU at approximately the same time, stated that a nuclear accident occurred near Idaho Falls in January 1961.

In a March 2013 letter from a private physician's assistant involved with the Veteran's cancer treatment, Mr. AT opined that "[e]xposure to radiation and organic solvents are risk factors for developing [multiple myeloma].  I would suggest that [the Veteran's] military service contributed to him developing this disease."  

In March 2016, in response to a request from the Director of Compensation to the Under Secretary of Health, the Deputy Chief Consultant, Post Deployment Health Services, a physician, opined that the Veteran was monitored for radiation, and his radiation exposure level was 0.000 rem.  The Deputy Chief Consultant the explained that the Health Physics Society recommended against quantitative estimation of health risks below an individual dose of  5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  Health risks below 5-10 rem were either too small to be observed or nonexistent.  

After the letter from the Deputy Chief Consultant, the Director for Compensation concluded in March 2016 that there was no reasonable possibility that the Veteran's multiple myeloma resulted from radiation exposure in service.  

In April 2016 the Appellant submitted a statement that the Veteran had been stationed at Treasure Island, California and further included articles suggesting possible residual radiation at the site.

Initially, appellant has not claimed that the Veteran's bilateral hearing loss was a cause of death.  Nor does this appear to be the case.  Bilateral hearing loss does not affect a vital organ or the same systems as multiple myeloma or renal failure.  Thus death benefits relating to the bilateral hearing loss are not appropriate.

The Veteran did not serve in or around the location of an above-ground atomic blast or at Hiroshima or Nagasaki.  Thus presumptive service connection for ionizing radiation exposure cannot be granted.

Nor can presumptive service connection be established as a chronic condition.  The Veteran's multiple myelomas did not manifest within a year of service.  The evidence all indicates that the myelomas did not appear until a few years before his death in 2004.  

Service connection under continuity of symptomatology must also be denied because the Veteran did not have symptoms of multiple myelomas within a year from service that continued until his death. 

Multiple myeloma is, however, a "radiogenic" disease for which service connection can be established following the procedures of 38 C.F.R. § 3.311.  The Veteran's claim was referred to the Director for Benefits and then to the Under Secretary of Health.  These referrals resulted in an opinion that there was no reasonable possibility that the Veteran's multiple myeloma resulted from radiation exposure in service.  This opinion, although weighty, is not binding and must be considered against the other evidence that could be used to establish nexus.

The evidence in favor of nexus includes the opinion of the Veteran's widow that his cancer was service connected and the opinion of the physician's assistant Mr. AT.  The Veteran's widow is a lay person and not a medical professional.  Although a lay person may sometimes be able to provide etiological opinions, the causes of cancer and kidney failure in a particular individual are not readily observable.  Thus the widow's testimony on etiology is given little, if any, weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

The opinion of Mr. A.T. is also given little weight.  Mr. A.T. did not consider the Veteran's records of actual radiation exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  Nor did Mr. A.T. provide a reason why he believed that radiation played a role in this Veteran's claims specifically.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a practitioner "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The evidence that the Veteran was exposed to little, if any, radiation in service, such as the DD Form 1141 and 2008 Navy Letter, and the opinions from the Director for Compensation and Under Secretary of Health, outweigh the opinion from Mr. A.T.

Appellant also presented evidence from a fellow sailor that an accident happened in Idaho Falls, Idaho several years prior to the Veteran's time there.  This is not, however, evidence that the Veteran was exposed to radiation.  There is nothing in the record to suggest that radiation was still present at the time of the Veteran's service from this accident, and to the contrary, the Veteran's radiation measurements indicated that he was not exposed to more than 0.0000 rem of radiation.  

Appellant's claim that the Veteran's exposure records may have been deliberately altered has been considered, but must be rejected in light of the presumption that government officials have acted appropriately for their position.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The radiation records themselves do not appear to be manipulated in a noticeable way, and appellant has not offered proof to rebut the presumption.  

The Appellant's arguments about radiation exposure from Treasure Island do not change the weight of the evidence.  Even if there were some radioactivity at Treasure Island, there is no evidence that the Veteran was exposed to it during his time there or that any radioactivity at Treasure Island would be sufficient to cause radiogenic disease.  Evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim, but "standing alone" must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Accordingly, the weight of the evidence is against a finding of nexus between the Veteran's service and multiple myeloma.  Service connection must be denied.

Appellant has not advanced a theory for service connection other than from ionizing radiation.  Nor does the record indicate that there was an alternative in-service event.  The Veteran's service treatment records do not indicate anything that would indicate multiple myeloma or renal failure.  Nor do the Veteran's post-service health records, at least until only a few years before death.

The opinion by Mr. AT stated that exposure to organic solvents was a risk factor for multiple myeloma.  Mr. AT did not opine, however, on the amount of organic solvent exposure the Veteran had during service or the relative amount the Veteran was exposed to as an engineer after service.  Nor did Mr. AT opine that the Veteran's cancer was at least as likely as not caused by organic solvents.  The record is silent on the issue of organic solvents or any opinion as to whether the Veteran's cancer in this case was caused by organic solvents and, if so, caused by the organic solvents in service as opposed to after.  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that [the Veteran] suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for [right knee disability] must therefore be denied.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


